DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “a p-type dopant concentration of at least 1018 dopants/cm2” in the claim.  The unit “dopants/cm2” is not a common unit for dopant concentration, which is confusing.  To expedite the examination, the unit “dopants/cm2” is interpreted as “dopants/cm3”.
Claim 11 recites the limitation "the n-type contact layer" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is recommended to replace it with "an n-type contact layer ".
Claim 15 recites the limitation "the p-type superlattice" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is recommended to replace it with "the p-type superlattice layer".
Claim 16 recites the limitation "the p-type superlattice" in the last two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is recommended to replace it with "the p-type superlattice layer".
Claim 18 recites the limitation "the p-type superlattice" in the first two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is recommended to replace it with "the p-type superlattice layer".
Claim 18 recites the limitation "the set of wells" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 8 and 12-19 are rejected because it depends on the rejected claims 7 and 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-9, 11-13, 15-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Jain et al. (US 2017/0263805).
Regarding claim 1, Jain et al. teach a heterostructure (Abstract, Fig. 6C) comprising: an active region (18; Fig. 6C, [0031]) including at least one quantum well and at least one barrier (a quantum well with a low Al content and a barrier with a high Al content as disclosed in [0042]; Fig. 6C, [0065]); an electron blocking layer (the left portion of 20; see Fig. 6C below, [0032]) located adjacent to the active region (18), wherein the electron blocking layer (the left portion of 20 in Fig. 6C below) includes a region of graded composition (the region of changing of Al content; see Fig. 6C below); and an p-type superlattice layer (the right portion of 20; see Fig. 6C below, [0032]) located adjacent to the electron blocking layer (the left portion of 20 in Fig. 6C below), wherein the p-type superlattice layer (the right portion of 20 in Fig. 6C below) includes at least one superlattice period (about 3 superlattice periods) comprising a plurality of wells (regions of lower Al content between adjacent regions of higher Al contacts) and a plurality of barriers (regions of higher Al content between adjacent regions of lower Al contacts); a p-type contact layer (22; Fig. 6C, [0032]) located adjacent to the p-type superlattice layer (the right portion of 20 in Fig. 6C below). 

    PNG
    media_image1.png
    195
    261
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: textbox (Electron blocking layer)][AltContent: textbox (P-type superlattice layer)][AltContent: textbox (A region of graded composition)][AltContent: arrow][AltContent: textbox (A region of constant composition)][AltContent: textbox (A region of second graded composition)][AltContent: arrow][AltContent: arrow]
Fig. 6C of Jain et al.
Regarding claim 2, Jain et al. teach the heterostructure of claim 1, wherein the electron blocking layer (the left portion of 20 in Fig. 6C above) includes a region of constant composition (see Fig. 6C above) adjacent to the region of graded composition (see Fig. 6C above).
Regarding claim 3, Jain et al. teach the heterostructure of claim 1, wherein the electron blocking layer (the left portion of 20 in Fig. 6C above) includes a second region of graded composition (see Fig. 6C above), wherein the second region of graded composition (see Fig. 6C above) differs from the region of graded composition (see Fig. 6C above) by at least one of: a rate of grading or a direction of grading (different directions of grading; see Fig. 6C above).
Regarding claim 4, Jain et al. teach the heterostructure of claim 1, wherein the thickness of each well in the plurality of wells (regions of lower Al content between adjacent regions of higher Al contacts) in the p-type superlattice layer (the right portion of 20 in Fig. 6C above) increases along the length of the p-type superlattice layer (the right portion of 20 in Fig. 6C above) and away from the electron blocking layer (the left portion of 20 in Fig. 6C above; one of the embodiment in [0064] where “the thicknesses of the low aluminum content sublayers decreases towards the central portion of the electron blocking layer 20”).
Regarding claim 5, Jain et al. teach the heterostructure of claim 1, wherein the thickness of each barrier in the plurality of barriers (regions of higher Al content between adjacent regions of lower Al contacts) in the p-type superlattice layer (the right portion of 20 in Fig. 6C above) decreases along the length of the p-type superlattice layer (the right portion of 20 in Fig. 6C above) and away from the electron blocking layer (the left portion of 20 in Fig. 6C above).
Regarding claim 7, Jain et al. teach the heterostructure of claim 1, wherein the p-type contact layer (22) includes a p-type dopant concentration of at least 1018 dopants/cm2 (p type doping in a range of 1×1018 cm−3 and 1×1019 cm−3; [0046]). 
Regarding claim 8, Jain et al. teach the heterostructure of claim 7, wherein the p-type dopant concentration (the p-type dopant concentration 5 and 42A-F shown as a thick gray line in Figs. 2-4 is also shown as a thick gray line in Fig. 6C; [0046, 0052]) in the p-type contact layer (22) is higher than a p-type dopant concentration (shown as a thick gray line in Fig. 6C) in the p-type superlattice layer (the right portion of 20 in Fig. 6C above).
Regarding claim 9, Jain et al. teach the heterostructure of claim 1, wherein a composition (Ga molar fraction, which is one of the molar fraction for a AlGaN layer 20; [0060, 0040]) of a well (the leftmost well) in the plurality of wells (regions of lower Al content between adjacent regions of higher Al contacts) in the p-type superlattice layer (the right portion of 20 in Fig. 6C above) is higher than a composition (Ga molar fraction) of the at least one quantum well (the lower Al content sublayer) in the active region (18; Ga molar fraction is higher, i.e. the Al molar fraction is lower; see Fig. 6C above).
Regarding claim 11, Jain et al. teach an optoelectronic device (Abstract, Fig. 6C) comprising: an active region (18; Fig. 6C, [0031]) including at least one quantum well and at least one barrier (a quantum well with a low Al content and a barrier with a high Al content as disclosed in [0042]; Fig. 6C, [0065]) located adjacent to the n-type contact layer (16; Fig. 1, [0032]); an electron blocking layer (the left portion of 20; see Fig. 6C above, [0032]) located adjacent to the active region (18), wherein the electron blocking layer (the left portion of 20 in Fig. 6C above) includes a region of graded composition (see Fig. 6C above); a p-type superlattice layer (the right portion of 20; see Fig. 6C below, [0032]) located adjacent to the electron blocking layer (the left portion of 20 in Fig. 6C above), wherein the p-type superlattice layer (the right portion of 20 in Fig. 6C above) includes at least one superlattice period (about 3 superlattice periods) comprising a plurality of wells (regions of lower Al content between adjacent regions of higher Al contacts) and a plurality of barriers (regions of higher Al content between adjacent regions of lower Al contacts); and a p-type contact layer (22; Fig. 6C, [0032]) located adjacent to the p-type superlattice layer (the right portion of 20 in Fig. 6C above), wherein the p-type contact layer (22) has a p-type dopant concentration (the p-type dopant concentration 5 and 42A-F shown as a thick gray line in Figs. 2-4 is also shown as a thick gray line in Fig. 6C; [0046, 0052]) that is higher than a p-type dopant concentration (shown as a thick gray line in Fig. 6C) in the p-type superlattice layer (the right portion of 20 in Fig. 6C above).
Regarding claim 12, Jain et al. teach the device of claim 11, wherein the electron blocking layer (the left portion of 20 in Fig. 6C above) includes a region of constant composition (see Fig. 6C above) adjacent to the region of graded composition (see Fig. 6C above).
Regarding claim 13, Jain et al. teach the device of claim 11, wherein the electron blocking layer (the left portion of 20 in Fig. 6C above) includes a second region of graded composition (see Fig. 6C above).
Regarding claim 15, Jain et al. teach the device of claim 11, wherein the thickness of each well in the plurality of wells (regions of lower Al content between adjacent regions of higher Al contacts) in the p-type superlattice layer (the right portion of 20 in Fig. 6C above) increases along the length of the p-type superlattice (the right portion of 20 in Fig. 6C above) and away from the electron blocking layer (the left portion of 20 in Fig. 6C above; one of the embodiment in [0064] where “the thicknesses of the low aluminum content sublayers decreases towards the central portion of the electron blocking layer 20”).
Regarding claim 16, Jain et al. teach the device of claim 11, wherein the thickness of each barrier in the plurality of barriers (regions of higher Al content between adjacent regions of lower Al contacts) in the p-type superlattice layer (the right portion of 20 in Fig. 6C above) decreases along the length of the p-type superlattice (the right portion of 20 in Fig. 6C above) and away from the electron blocking layer (the left portion of 20 in Fig. 6C above).
Regarding claim 17, Jain et al. teach the device of claim 11, wherein the p-type dopant concentration in the p-type contact layer (22) is at least 1018 dopants/cm2 (p type doping in a range of 1×1018 cm−3 and 1×1019 cm−3; [0046]).
Regarding claim 18, Jain et al. teach the device of claim 11, wherein a composition (Ga molar fraction, which is one of the molar fraction for a AlGaN layer 20; [0060, 0040]) of a well (the leftmost well) in the set of wells (regions of lower Al content between adjacent regions of higher Al contacts) in the p-type superlattice (the right portion of 20 in Fig. 6C above) is higher than a composition (Ga molar fraction) of the at least one quantum well (the lower Al content sublayer) in the active region (18; Ga molar fraction is higher, i.e. the Al molar fraction is lower; see Fig. 6C above).
Regarding claim 20, Jain et al. teach an optoelectronic device (Abstract, Fig. 6C) comprising: a group III nitride n-type contact layer (16; Fig. 1, [0032]); a group III nitride active region (18; Fig. 6C, [0031]) including at least one quantum well and at least one barrier (a quantum well with a low Al content and a barrier with a high Al content as disclosed in [0042]; Fig. 6C, [0065]), wherein the active region (18) is located adjacent to the n-type contact layer (16; Fig. 1); a group III nitride electron blocking layer (the left portion of 20; see Fig. 6C above, [0032]) located adjacent to the active region (18), wherein the electron blocking layer (the left portion of 20 in Fig. 6C above) includes a region of graded composition (see Fig. 6C above); a group III nitride p-type superlattice layer (the right portion of 20; see Fig. 6C above, [0032]) located adjacent to the electron blocking layer (the left portion of 20 in Fig. 6C above), wherein the p-type superlattice layer (the right portion of 20 in Fig. 6C above) includes at least one superlattice period (about 3 superlattice periods) comprising a plurality of wells (regions of lower Al content between adjacent regions of higher Al contacts) and a plurality of barriers (regions of higher Al content between adjacent regions of lower Al contacts), and wherein a thickness of at least one of: each well in the plurality of wells (regions of lower Al content between adjacent regions of higher Al contacts) or each barrier  in the plurality of barriers (regions of higher Al content between adjacent regions of lower Al contacts) varies along a length of the p-type superlattice layer (the right portion of 20 in Fig. 6C above; see Fig. 6C above); and a group III nitride p-type contact (22; Fig. 6C, [0032]) located adjacent to the p-type superlattice layer (the right portion of 20 in Fig. 6C above).
Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Jain et al. (US 2017/0263805).
Regarding claim 1, Jain et al. teach a heterostructure (Abstract, Fig. 6E) comprising: an active region (18; Fig. 6E, [0031]) including at least one quantum well and at least one barrier (a quantum well with a low Al content and a barrier with a high Al content as disclosed in [0042]; Fig. 6E, [0065]); an electron blocking layer (the left portion of 20; see Fig. 6E below, [0032]) located adjacent to the active region (18), wherein the electron blocking layer (the left portion of 20 in Fig. 6E below) includes a region of graded composition (the region of changing of Al content; see Fig. 6E below); and an p-type superlattice layer (the right portion of 20; see Fig. 6E below, [0032]) located adjacent to the electron blocking layer (the left portion of 20 in Fig. 6E below), wherein the p-type superlattice layer (the right portion of 20 in Fig. 6E below) includes at least one superlattice period (about 3 superlattice periods) comprising a plurality of wells (regions of lower Al content between adjacent regions of higher Al contacts) and a plurality of barriers (regions of higher Al content between adjacent regions of lower Al contacts); a p-type contact layer (22; Fig. 6E, [0032]) located adjacent to the p-type superlattice layer (the right portion of 20 in Fig. 6E below). 
[AltContent: connector][AltContent: textbox (Electron blocking layer)][AltContent: textbox (P-type superlattice layer)][AltContent: rect]
    PNG
    media_image3.png
    257
    281
    media_image3.png
    Greyscale

Fig. 6E of Jain et al.
Regarding claim 10, Jain et al. teach the heterostructure of claim 1, wherein an average bandgap of each barrier and well pair of the p-type superlattice layer (the right portion of 20 in Fig. 6E above) is larger than an average bandgap of the active region (18; all the layers in 20, which can be AlGaN, have higher aluminum molar ratios, i.e. larger bandgaps, than all the layers in 18, which can be AlGaN; Fig. 6E, [0040, 0034]).
Claim(s) 11, 14 and 19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Jain et al. (US 2017/0263805).
Regarding claim 11, Jain et al. teach an optoelectronic device (Abstract; Fig. 6E; [0067]) comprising: an active region (18; Fig. 6E, [0031]) including at least one quantum well and at least one barrier (a quantum well with a low Al content and a barrier with a high Al content as disclosed in [0042]; Fig. 6E, [0065]) located adjacent to the n-type contact layer (16; Fig. 1, [0032]); an electron blocking layer (the left portion of 20; see Fig. 6E above, [0032]) located adjacent to the active region (18), wherein the electron blocking layer (the left portion of 20 in Fig. 6E above) includes a region of graded composition (regions of transition from low Al contact to high Al content; see Fig. 6E above); a p-type superlattice layer (the right portion of 20; see Fig. 6E above, [0032]) located adjacent to the electron blocking layer (the left portion of 20 in Fig. 6E above), wherein the p-type superlattice layer (the right portion of 20 in Fig. 6E above) includes at least one superlattice period (about 5 superlattice periods) comprising a plurality of wells (regions of lower Al content between adjacent regions of higher Al contacts) and a plurality of barriers (regions of higher Al content between adjacent regions of lower Al contacts); and a p-type contact layer (22; Fig. 6E, [0032]) located adjacent to the p-type superlattice layer (the right portion of 20 in Fig. 6E above), wherein the p-type contact layer (22) has a p-type dopant concentration (the p-type dopant concentration 5 and 42A-F shown as a thick gray line in Figs. 2-4 is also shown as a thick gray line in Fig. 6E; [0046, 0052]) that is higher than a p-type dopant concentration (shown as a thick gray line in Fig. 6E) in the p-type superlattice layer (the right portion of 20 in Fig. 6E above).
Regarding claim 14, Jain et al. teach the device of claim 11, wherein an interface between the active region (18) and the electron blocking layer (the left portion of 20 in Fig. 6E above) includes a graded region (the left edge of 20) that increases from a composition (aluminum molar fraction [0065]) of the at least one barrier of the active region (one barrier layer of 18; see Fig. 6E) to a maximum composition of the electron blocking layer (the left half of 20 in Fig. 6E).
Regarding claim 19, Jain et al. teach the device of claim 11, wherein an average bandgap of each barrier and well pair of the p-type superlattice layer (the right portion of 20 in Fig. 6E above) is larger than an average bandgap of the active region (18; all the layers in 20, which can be AlGaN, have higher aluminum molar ratios, i.e. larger bandgaps, than all the layers in 18, which can be AlGaN; Fig. 6E, [0040, 0034]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. as applied to claim 1 above, and further in view of Fujita et al. (US 2018/0166604).
Regarding claim 6, Jain et al. teach wherein the p-type contact layer (22).
Jain et al. do not teach the p-type contact layer has a thickness less than 15 nanometers.
In the same field of endeavor of semiconductor manufacturing, Fujita et al. teach the p-type contact layer (first p-type contact layer 54; Fig. 2, [0062]) has a thickness less than 15 nanometers (10nm; [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Jain et al. and Fujita et al. and to incorporate a thin p-type contact layer as taught by Fujita et al., because the thin p-type contact layer can maximize the crystallinity of the whole p-type contact layer and maximize the improvements in the lifetime as taught by Fujita et al. ([0062]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sato et al. (US 2006/0131558 A1) teach multiple superlattice structures in the n-type layers, the active layer, and the p-type layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        9/4/2022